Case: 12-10725       Document: 00512209133         Page: 1     Date Filed: 04/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 16, 2013
                                     No. 12-10725
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RICARDO RAMIREZ-RODRIGUEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:12-CR-4-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Ricardo Ramirez-Rodriguez
raises arguments that he concedes are foreclosed by United States v. Newson,
515 F.3d 374, 377-78 (5th Cir. 2008), which held that the Government may
decline to move for an additional one-point reduction under United States
Sentencing Guidelines § 3E1.1(b) based on the defendant’s refusal to waive his
right to appeal.        The Government’s motion for summary affirmance is



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10725   Document: 00512209133    Page: 2   Date Filed: 04/16/2013

                               No. 12-10725

GRANTED, its alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                    2